



COURT OF APPEAL FOR ONTARIO

CITATION: Mroue v. Mroue, 2017 ONCA 517

DATE: 20170616

DOCKET: C62254

MacPherson, Blair and MacFarland JJ.A.

BETWEEN

Hussein Mroue and Imad Mroue

Appellants (Plaintiffs)

and

Issam Mroue

Respondent (Defendant)

Ernest G. Tannis, for the appellants

Christopher Spiteri and John E. MacDonnell, for the
    respondent

Heard: June 16, 2017

On appeal from the judgment of Justice Colin D.A.
    McKinnon of the Superior Court of Justice, dated May 9, 2016.

REASONS FOR DECISION

[1]

The trial judge determined that the documentation placed before the
    arbitrator clearly indicated that the appellant meant to be bound by the
    arbitrators judgment and in particular the documents he admitted signing
    clearly and unambiguously establish that he sought out a process whereby his
    dispute with his brother would be determined according to Sharia Law and that
    he was prepared to accept the judgment of the arbitrator as binding upon him.
    As the trial judge noted, the appellants signature on the document is
    immediately followed by the words who accepts the Sharia based judgement and
    there was no dispute about the English translation of the document.

[2]

The trial judge found that all four conditions for a binding ruling
    according to Sharia Law had been met:

1.
The parties agreed to proceed by way of
    arbitration;

2.
The arbitrator was qualified;

3.
The arbitrator had jurisdiction to rule on
    property disputes deriving from the payment of money;

4.
The parties agreed on the question to be put
    to the arbitrator.

[3]

He concluded the parties sought a decision in accordance with Sharia Law
    and received one. It was not open to one of the parties, dissatisfied with the
    result, to complain now.

[4]

Further, he concluded on the evidence that the judgment was final in
    nature, the parties in the arbitration and before the court were the same and
    there was no reason why the appellant should not be estopped from asserting the
    same issues in the Ontario action that had been determined by the arbitrator in
    Iran.

[5]

The trial judge concluded that the
International Commercial
    Arbitration Act
, R.S.O. 1990, c.
    I.9 (
ICAA
), did not and could not apply because the
    appellants invocation of that statute was out of time. The Ontario pleadings
    make no reference to the
ICAA
. However, even if it had applied, and it were open to the appellant to
    apply to set aside the award, this would not be an appropriate case to do so as
    there was no unfairness in the arbitral proceeding.

[6]

These conclusions were all open
    to the trial judge on the evidence before him. In this court the appellant
    simply seeks a different result. We are not persuaded that the trial judge made
    any error; his findings were clearly based on the evidentiary record before him.
    Where the evidence conflicted, he preferred the evidence of the respondent and
    his expert  this is the role of a trial judge and deference is owed to his
    factual findings in this court.

[7]

Although the appellant sought
    leave to appeal the trial judges costs disposition, in view of the foregoing,
    while leave is granted the appeal as to costs is dismissed.

[8]

Appeal is dismissed. Costs to the
    respondent fixed in the sum of $15,000 inclusive of HST and disbursements.

J.C. MacPherson
    J.A.

R.A. Blair J.A.

J. MacFarland J.A.


